DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of copending Application No. 15/202,382 (or ‘382 or US. Pub. 2016/0330519 A1) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is similar as claim 1 of the ‘382, except the slight modification is that a COD asset insertion decision system that identifies an asset insertion opportunity within the COD content selection, identifies assets for insertion into the asset insertion opportunity, and qualifies the assets based on qualification criterion selected from a group consisting of: a genre of the COD content selection; a time of day in which the COD content was selected; a maturity level of the COD content selection; a maturity level of the assets; and an ID of the user device.
As for claim 7, this claim is similar to claim 9 of the ‘382., except the slight modification is that a COD asset insertion decision system that identifies an asset insertion opportunity within the COD content selection, identifies assets for insertion into the asset insertion opportunity, and qualifies the assets based on qualification criterion selected from a group consisting of: a genre of the COD content 
As for claim 13, this claim is similar to claim 16 of the ‘382, except the slight modification is that a COD asset insertion decision system that identifies an asset insertion opportunity within the COD content selection, identifies assets for insertion into the asset insertion opportunity, and qualifies the assets based on qualification criterion selected from a group consisting of: a genre of the COD content selection; a time of day in which the COD content was selected; a maturity level of the COD content selection; a maturity level of the assets; and an ID of the user device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eldering in view of Young (US 2008/0097854 A1).

Regarding claim 1, Eldering discloses a system comprising:
a network-based server system that directs insertion of assets into Content On Demand (COD) content (Fig. 5, para. 150) comprising;
a COD system that retrieves a COD content based on a selection by a user device (Fig. 7, Fig. 5, VOD content request); and
a COD asset insertion decision system that identifies an asset insertion opportunity within the COD content selection (Fig. 5-7, Ad targeting opportunity, e.g., Ford Focus), identifies assets for insertion 
and qualifies the assets based on qualification criterion selected from a group consisting of: a genre of the COD content selection (para. 156); a time of day in which the COD content was selected; a maturity level of the COD content selection; a maturity level of the assets; and an ID of the user device, wherein the COD asset insertion decision system further ranks the qualified assets (para. 155),
wherein the COD system further inserts the selected asset into the asset insertion opportunity of the COD content selection based on the direction of the COD asset insertion decision system, and delivers the COD content selection with the inserted asset to the user device (Fig. 7-8, para. 122-128, the target ads are inserted and delivered to user's device);
Eldering does not explicitly disclose wherein the COD asset insertion decision system further ranks the qualified assets by computing a flexibility score for each asset based on a priority of the asset’s campaign, a monetary value of the asset a strategy of the asset’s campaign, and a scheduling goal of the asset’s campaign;
Young teaches wherein the COD asset insertion decision system further ranks the qualified assets by computing a flexibility score for each asset based on a priority of the asset’s campaign, a monetary value of the asset a strategy of the asset’s campaign, and a scheduling goal of the asset’s 
It would be obvious for one of ordinary skill in the art at the time of invention to modify Eldering to include Young in order to allow a system to effectively reaching to viewer audience thus increasing viewing experience. 

Regarding claim 5, Eldering in view of Young discloses wherein: the COD content selection is a streaming video (Eldering, para. 77-78).

Regarding claim 6, Eldering in view of Young discloses wherein: the COD content is a website (Eldering, Fig. 9).
Regarding claim 7, the instant claim is met by rejection of claim 1.
Regarding claim 11, the instant claim is met by rejection of claim 5.
Regarding claim 12, the instant claim is met by rejection of claim 6.
Regarding claim 13, the instant claim is met by rejection of claim 1.
Regarding claim 17, the instant claim is met by rejection of claim 5.
Regarding claim 18, the instant claim is met by rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eldering in view of Tom et al. (US 2013/0086607 A1, hereinafter refers as Tom).

Regarding claim 3, Eldering in view of Young discloses all limitation of claim 1,
Eldering in view of Young does not explicitly disclose wherein: the brand separation criterion is a cola brand that restricts assets of a first cola company from being inserted into the asset insertion opportunity of the COD content selection when a second cola company has an asset inserted into the asset insertion opportunity of the COD content selection;
Tom teaches wherein: the brand separation criterion is a cola brand that restricts assets of a first cola company from being inserted into the asset insertion opportunity of the COD content selection 
It would be obvious for one of ordinary skill in the art at the time of invention to modify Eldering to include Hamilton in view of Young to allow the system to generate additional revenue.

Regarding claim 4, Eldering in view of Tom in view of Young discloses wherein: the first cola company is Pepsi Cola company and the second cola company is Coca Cola company (Tom, para. 97).

Regarding claim 9, the instant claim is met by rejection of claim 3.
Regarding claim 10, the instant claim is met by rejection of claim 4.
Regarding claim 15, the instant claim is met by rejection of claim 3.
Regarding claim 16, the instant claim is met by rejection of claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAI Y CHEN/Primary Examiner, Art Unit 2425